DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1 and 3-10, an electrochemical cell comprising a cathode such as a lithium transition metal oxide; an anode comprising a lithium metal; a separator; a liquid electrolyte such as a salt comprising LiFSI and a solvent comprising DMC and a polymer electrolyte lamination layer comprising a crosslinked polymer such as PVDF-HFP, a lithium salt such as LiFSI, a plasticizer comprising an ionic liquid such as Pry13FSI and an anode additive such as comprising LiBOB in the reply filed on 8-24-2022 is acknowledged.  The traversal is on the ground(s) that Invention II and Invention III should also be examined withInvention I.         
            This is not found persuasive because Invention II requires specified crosslinked polymer materials cited in claim 11 which are not required in Invention I and requires that the polymer electrolyte lamination layer of Invention II comprise a lithium salt concentration greater than 3.8 M and LiBOB as the anode additive versus Invention I requires that the lithium salt of the polymer lamination layer be greater than 3 M; requires the layer provide greater than 20 N/m dry lamination strength and greater than 20 N/m wet lamination strength and requires specific lithium salts as cited in claim 4 which are not required in Invention II.           This is not found persuasive because Invention III requires specified crosslinked polymer materials cited in claims 16-17 which are not required in Invention I; requires that the polymer electrolyte lamination layer of Invention III comprise an anode additive comprising LiBOB and the plasticizer comprising Pyr13FSI versus Invention I which does not require these materials; requires that the lithium metal of the anode of Invention III comprise plated lithium metal and have a density of the plated lithium metal be greater than 90% which is not required in Invention I versus Invention I which requires specific lithium salts as cited in claim 4 which are not required in Invention III.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and specified species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-24-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anode additive to be present in an amount of 4-10 wt% of the total weight of the polymer electrolyte lamination layer, does not reasonably provide enablement for any anode additive amount present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0008, 0022, 0030].
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the crosslinked polymers cited in the specification in [0007-0008, 0019, 0030], does not reasonably provide enablement for any crosslinked polymers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0007-0008, 0019, 0030].
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer electrolyte lamination layer comprising a plasticizer in an amount of 10-50 wt%, does not reasonably provide enablement for any amount present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0020 and 0032].
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only has support for a polymer electrolyte lamination layer comprising a lithium salt having a concentration of 3M-4M.  This is taught in [0021 and 0030].
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anode additives cited in [0008, 0022 and 0030-0032], does not reasonably provide enablement for any anode additives.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in[0008, 0022 and 0030-0032].

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear what the liquid electrolyte consists of because a liquid electrolyte is known to comprise a solvent and a lithium salt and it is unclear if the lithium salt is the same or different than that of the lithium salt in the polymer electrolyte lamination layer.               Claim 1 is rejected because a liquid electrolyte is known to comprise a solvent and a lithium salt and it is unclear if the solvent is the same or different than that of the plasticizer claimed in the polymer electrolyte lamination layer.              Claim 1 is rejected because unclear what would be considered an anode additive in a polymer electrolyte lamination layer also comprising a lithium salt, a plasticizer, a cross-linked polymer.           Claim 3 is rejected because it is unclear what is the concentration of the lithium salt in the liquid electrolyte because no concentration is claimed versus the lithium salt in the polymer electrolyte needs to be greater than 3 M.            Claim 4 is rejected because the claim should cite “wherein the lithium salt is selected from the group consisting of one of more of …”.            Claim 5 is rejected because it is unclear what is the upper range of the lithium salt concentration.                 Claim 7 is rejected because it is unclear what is the upper range of the wet and dry lamination strength.            Claims 8-9 are rejected because it is unclear what is the upper range of the ionic conductivity of the polymer electrolyte lamination layer.            Claim 10 is rejected because it is unclear what is the lower range of the external pressure on the lithium battery.                                                         
           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.             Hwang et al. (US 2005/0042515) teaches in claim 24, a lithium metal battery comprising a positive electrode comprising a positive active material; a negative electrode comprising a negative active material comprising lithium metal and has a protective layer comprising a multifunctional monomer having at least 2 double bonds for facilitating cross-linking, a plasticizer having an ether group and at least one alkali metal salt.  Hwang et al. teaches in claim 28 wherein the negative electrode further comprises an inorganic protective layer selected from inorganic single layer and an inorganic double layer and claims in claim 29 when the inorganic protective layer comprises materials such as LiPON, Li2CoO3, Li3N, Li3PO4 and Li3PO4. 
            Skotheim et al. (WO 01/39303) teaches an electrochemical cell comprising a positive electrode layer an anode active layer comprising a 1st layer comprising lithium metal and the 2nd layer comprising a temporary protective material comprising a metal capable of forming an alloy with lithium metal.  Skotheim et al. teaches on page 3, that the anode comprises a substrate which is in contact with the surface of the 1st layer on the side opposite the 2nd layer and that the 2nd layer is in contact with the surface of the 1st layer and that the protective metal is selected from the group consisting of tin, magnesium, aluminum, etc.  Skotheim et al. teaches that the anode further comprises a third layer comprising a polymer where in the 3rd layer is in contact with the 2nd layer on the side opposite to the 1st layer and further comprising a fourth layer which is in contact with the 3rd layer on the side opposite to the 2nd layer comprising a cross-linked polymer.  Skotheim et al. teaches on page 6, that the electrochemical cell comprises an electrolyte selected from liquid electrolyte, solid polymer electrolytes and comprise polyolefin separators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727